Citation Nr: 0406106	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-12 945	)	DATE
	)
	)


THE ISSUE

Whether a January 21 1993, decision of the Board of Veteran's 
Appeals denying that there was clear and unmistakable error 
in an April 1982 RO rating decision which denied entitlement 
to special monthly pension benefits based on the need for 
regular aid and attendance should be revised or reversed on 
the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel








INTRODUCTION

The moving party had active military service from March 1974 
to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on a May 2003 motion for revision or reversal on the 
grounds of clear and unmistakable error (CUE) of a January 
1993 Board decision that denied that there was CUE in an 
April 1982 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO), 
which denied entitlement to special monthly pension benefits 
based on the need for regular aid and attendance. 


FINDINGS OF FACT

1.  In a January 21, 1993 decision the Board denied that 
there was CUE in an April 1982 RO rating decision which 
denied entitlement to special monthly pension benefits based 
on the need for regular aid and attendance.

2.  In March 2003, the moving part filed a formal Motion to 
Revise the Board's January 21, 1993 decision.

3.  In his motion for revision or reversal of the Board's 
January 1993 decision, the moving party essentially disagrees 
with the way the facts before the Board in 1993, and thus the 
way the facts before the RO in 1982, were weighed or 
evaluated.

4.  The Board's January 1993 decision was consistent with and 
supported by the evidence of record and the existing legal 
authority at the time of the decision.

5.  The moving party has not alleged any error of fact or law 
in the January 1993 Board decision that compels the 
conclusion that the result would have been manifestly 
different but for the error.




CONCLUSION OF LAW

The moving party has not shown clear and unmistakable error 
in the Board's January 1993 denial that there was CUE in an 
April 1982 RO rating decision which denied entitlement to 
special monthly pension benefits based on the need for 
regular aid and attendance.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. § 20.1403 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual and Procedural Background

In August 1980, an RO rating decision determined that the 
moving party (the veteran) was permanently and totally 
disabled for nonservice-connected pension purposes.  The 
evidence of record revealed that the veteran was involved in 
an automobile accident in April 1980, which resulted in 
paraplegia.  The August 1980 rating decision specifically 
indicted that the veteran had a fracture of the T-6 vertebra 
with "T-5 paraplegia and bowel and bladder disfunction."  
In October 1981, a VA examination of the veteran was 
conducted.  The examination revealed that the veteran was 
paralyzed from the waist down.  Orthopedic examination 
reveals the veteran was "paraplegic with some bladder 
control but no bowel control."  A November 1981 rating 
decision confirmed that the veteran was permanently and 
totally disabled for nonservice connected pension purposes.  

In January 1982, the veteran filed a claim to "apply for 
Aide and Attendance as I am paralyzed from my waist down and 
cannot provide any of my basic needs.  I am either confined 
to the bed or a wheelchair.  I require assistance in getting 
in and out of bed and cannot do anything for myself."  A 
March 1982 statement from a private physician indicated that 
the veteran was totally paralyzed from the mid-abdomen down.  
The physician indicated that the veteran was "able to feed 
himself and shave, etc.  Unable to drive a vehicle.  He is 
totally home-bound."

In April 1982, the RO issued a rating decision which granted 
the veteran special monthly pension for being housebound.  
However, this rating decision denied entitlement to the 
greater benefit of special monthly pension based on the 
veteran being "so helpless that he requires the aid and 
attendance of another person."  

In October 1990, a VA Aid and Attendance examination of the 
veteran was conducted.  The examining physician noted that 
the veteran had no restrictions on his upper extremities, but 
that he suffered from lower extremity paralysis which 
resulted in him being unable to ambulate or bear weight.  The 
examiner noted that the veteran could leave his home as 
needed and used a wheelchair.  Additionally the physician 
noted that the veteran "does own bowel and bladder care."  
The diagnosis was paraplegia and neurogenic bladder and 
bowel.  In an April 1991 rating decision, the RO again denied 
the veteran special monthly pension based on aid and 
attendance.  This rating decision continued the veteran's 
special monthly pension only at the rate for being 
housebound.  After a Board remand, the RO adjudicated the 
issue of whether there was CUE in prior rating decisions 
which denied special monthly pension based upon the need for 
aid and attendance.  

In January 1993, the Board issued a decision which granted 
special monthly pension based on the need for regular aid and 
attendance.  In granting the veteran's claim for aid and 
attendance, the Board granted the veteran the benefit of the 
doubt and by analogy applied the provisions of 38 C.F.R. 
§ 3.350 (3)(2), which addresses awards of special monthly 
compensation, to the veteran's claim for aid and attendance 
in a case involving special monthly pension.  This decision 
also denied that there was CUE in an April 1982 RO rating 
decision which denied entitlement to special monthly pension 
benefits based on the need for regular aid and attendance.  

In May 2003, a motion for revision of the Board's January 
1993 decision based on CUE was filed.  The moving party 
argues that the Board's 1993 decision, and thus the RO's 1982 
decision were both inconsistent with the plain language of 
the regulations establishing the criteria for aid and 
attendance.  Submitted along with the motion were a decision 
of the Director of the Compensation and Pension Service dated 
September 1994 and copies of non-precedential opinions from 
the VA Office of General Counsel dated in March and September 
1979.

II.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2003).

However, the United States Court of Appeals for Veterans 
Claims (Court) has recently held that the provisions of the 
VCAA do not apply to a motion to revise a prior Board 
decision on the basis of CUE because such a motion is not a 
claim for VA benefits, but a collateral attack on a prior 
final decision.  The moving party with regard to such a 
motion to revise a prior Board decision is therefore not a 
"claimant" under 38 U.S.C.A. § 5100 (West 2002).  Livesay 
v. Principi, 15 Vet. App. 165 (2001).

Initially, the Board notes that the question at issue 
involves the application of the regulations defining the 
criteria for aid and attendance which were effective in 1982.  
This case also involves the criteria which were effective in 
January 1993 for revising an RO decision on the basis of CUE.  
Review of the regulations at issue reveals that the 
definitions in effect in 1982, 1993 and at present are the 
same.  See 38 C.F.R. §§ 3.104, 3.105, 3.350, 3.351, 3.352 
(1982); 38 C.F.R. §§ 3.104, 3.105, 3.350, 3.351, 3.352 
(1992); 38 C.F.R. §§ 3.104, 3.105, 3.350, 3.351, 3.352 
(2003).  For ease of reference throughout this decision the 
Board will use the current citation.  

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or by a party to the 
decision.  38 C.F.R. § 20.1400 (2003).  A party disagreeing 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the Court.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1409(d) 
(2003).

A claim of CUE is not a claim or application for VA benefits.  
Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. 
§ 5103(a) of the existence of evidence that might complete a 
claimant's application for benefits, the requirements of 
well-groundedness and VA's duty to assist in the development 
of such claims.  38 C.F.R. § 20.1411(c), (d) (2003).  In 
addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b), nor the provisions for reopening claims 
on the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108, apply to CUE claims.  38 C.F.R. § 20.1411(a), (b) 
(2003).  A CUE motion is not an appeal, and therefore, with 
certain exceptions, it is not subject to the provisions of 38 
C.F.R. Parts 19 and 20, which pertain to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402 (2003).  
Additionally, Board decisions which have been appealed to and 
decided by a court of competent jurisdiction and decisions on 
issues which have been subsequently decided by a court of 
competent jurisdiction are not subject to review on the basis 
of CUE in Board decisions.  38 C.F.R. § 20.1400(b) (2003).

There are stringent pleading requirements for CUE claims.  
This is because a claim for CUE is a collateral challenge to 
an otherwise final decision as to which there is a strong 
presumption of validity.  See 64 Fed. Reg. 2137 (January 13, 
1999); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

The motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.  

38 C.F.R. § 20.1404(b) (2003).

VA regulations specifically define what constitutes a valid 
claim for CUE, and they provide, in pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

. . . .

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  -  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

38 C.F.R. § 20.1403.

Along with his motion, the moving party has submitted a 
decision of the Director of the Compensation and Pension 
Service dated September 1994.  However, his claim of CUE in 
the January 1993 Board decision must be evaluated based on 
the evidence that was of record at that time.  See 38 C.F.R. 
§ 20.1403(b).  This decision does not pre-date the January 
1993; this record could not have been before the Board in 
1993 and cannot be considered in support of his motion.

The January 1993 Board decision determined that that there 
was no CUE in an April 1982 RO rating decision which denied 
entitlement to special monthly pension benefits based on the 
need for regular aid and attendance.  

Once a RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

In its January 1993 decision, the Board had to apply the law 
and regulation which were applicable to finding CUE in an 
prior RO decision.  As noted above, the regulations related 
to the criteria for CUE in an RO decision were the same in 
1993 as they are at present.  Previous rating actions are 
accepted as correct in the absence of CUE.  38 C.F.R. § 3.105 
(2003).  Under Russell v. Principi, 3 Vet. App. 310 (1992) 
and Damrel v. Brown, 6 Vet. App. 242 (1994), "clear and 
unmistakable error" in prior rating actions encompasses a 
situation in which the correct facts, as they were known at 
the time, were not before the adjudicator or the pertinent 
statutory or regulatory provisions in existence at the time 
were incorrectly applied by the adjudicator.  The error must 
be "undebatable" such that reasonable minds could only 
conclude that the rating action in question was fatally 
flawed at the time it was made.  In addition, the 
determination of whether there was clear and unmistakable 
error in prior rating determination must be based on the 
record and law that existed at the time of the rating action 
in question.  Id.

A failure to fulfill the duty to assist cannot constitute 
clear and unmistakable error; clear and unmistakable error 
also cannot be premised upon evidence which the veteran 
alleges should have been of record at the time of the 
adjudication in question.  See Caffey v. Brown, 6 Vet. App. 
377 (1994).

The question at issue involves two "steps" of CUE, that is 
the moving party claims that there is CUE in the January 1993 
decision of the Board which denied that there was there was 
CUE in an April 1982 RO rating decision which denied 
entitlement to special monthly pension benefits based on the 
need for regular aid and attendance.  The underlying issue 
that the moving party is trying to assert is that the veteran 
warranted special monthly pension on the basis that he 
required regular aid and attendance at the time of the April 
1982 RO rating decision.  

In the present case, the veteran was awarded nonservice-
connected pension because he is a paralyzed from the waist 
down.  Increased pension is payable to a veteran by reason of 
need for aid and attendance or by reason of being housebound.  
38 C.F.R. § 3.351(a) (1) (2003).  The "need for aid a and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another 
person."  38 C.F.R. § 3.351(b) (2003).  A person is 
considered to be in nee of regular aid and attendance if they 
are blind, or a patient in a nursing home, or meets the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351 (c) (2003).  

The basic criteria for regular aid and attendance is:

inability of claimant to dress or undress 
himself (herself), or to keep himself (herself) 
ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the 
particular disability cannot be done without aid 
(this will not include the adjustment of 
appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, 
lacing at the back, etc.); inability of claimant 
to feed himself (herself) through loss of 
coordination of upper extremities or through 
extreme weakness; inability to attend to the 
wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a 
regular basis to protect the claimant from 
hazards or dangers incident to his or her daily 
environment.  

38 C.F.R. § 3.352 (a) (2003) (emphasis added).

At the time of the January 1993 Board decision, the veteran 
argued that there was CUE in the 1982 RO decision.  The 
evidence at the time of both decisions revealed that the 
veteran was paralyzed from the waist down and had lost bowel 
and bladder function.  The veteran asserted that he warranted 
a "presumption" in favor of requiring aid and attendance 
under 38 C.F.R. § 3.350 (e) (2) (2003).  That section states:  

Paraplegia. Paralysis of both lower 
extremities together with loss of anal 
and bladder sphincter control will 
entitle to the maximum rate under 38 
U.S.C. 1114(o), through the combination 
of loss of use of both legs and 
helplessness.  The requirement of loss of 
anal and bladder sphincter control is met 
even though incontinence has been 
overcome under a strict regimen of 
rehabilitation of bowel and bladder 
training and other auxiliary measures.  

38 C.F.R. § 3.350 (e) (2) (2003).

In its January 1993 decision, the Board pointed out that 
section 38 C.F.R. § 3.350 specifically applied to claims 
involving special monthly compensation for service-connected 
disabilities while the veteran's claim involved benefits for 
special monthly pension for a nonservice-connected 
disability.  The Board also acknowledged that there were VA 
General Counsel opinions dated in March and September 1979 
which addressed the applicability of 38 C.F.R. § 3.350 (e) 
(2) stating that the regulation assumes "helplessness" 
resulting from paraplegia with the loss of bowel and bladder 
control.  However, these General Counsel opinions were with 
respect to claims for special monthly compensation and were 
non-precedential in nature.  In the January 1993 decision the 
Board found that it was not CUE for the RO not to have 
applied by analogy the regulations establishing helplessness 
for an award of special monthly compensation for aid and 
attendance under 38 C.F.R. § 3.350 (e) to veteran's claim for 
special monthly pension on the basis of aid and attendance.  

In the present motion, the moving party asserts that the 
criteria which establish the need for aid and attendance, 
including specifically the " inability to attend to the 
wants of nature," is the same for the award of both special 
monthly compensation benefits and for special monthly pension 
benefits.  See, 38 C.F.R. § 3.351(c), 3.352(a) (2003).  

The moving party further argues that an Administrative 
Decision by the Director of the Compensation and Pension 
Service found that a March 1982 reduction of a veteran's 
pension from the level of aid and attendance to the level of 
housebound status was CUE because the veteran was a 
paraplegic with loss of bowel and bladder control as 
specified at 38 C.F.R. § 3.350 (e).  However, we note that 
this decision was issued in 1994, which is after the January 
1993 Board decision at issue in the present case.  

The question at issue is whether the veteran's paraplegia 
with loss of bowl and bladder control rendered him helpless 
through the inability to attend to the wants of nature and 
thus warranted special month pension for aid and attendance.  
38 C.F.R. § 3.351(c), 3.352(a) (2003).  To this extent, the 
allegations in the motion express no more than a 
"disagreement with how the facts were weighed or 
evaluated," at the time of the 1982 RO decision and the 1993 
Board decision.  This does not constitute CUE within the 
meaning of the regulations.  38 C.F.R. § 20.1403(d)(3).

The 1994 Administrative Decision of the Director of the 
Compensation and Pension Service determined that the 
provisions of 38 C.F.R. § 3.350 (e)(2), with respect to 
paraplegia with loss of bowel and bladder function, were 
applicable to cases involving special monthly pension as well 
as special monthly compensation.  This decision was made 
after the 1993 Board decision.  This also represents a change 
in interpretation of the regulation.  "Clear and 
unmistakable error does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation."  38 C.F.R. 
§ 20.1403(e).

Because the allegations in the motion express no more than a 
disagreement with how the facts were weighed or evaluated, or 
a subsequent change in the interpretation of the regulation, 
the May 2003 motion for revision or reversal of the Board's 
January 1993 decision based on CUE must be denied.  38 C.F.R. 
§ 20.1403(d)(3).


ORDER

The moving party's motion for revision or reversal of the 
January 21, 1993 decision of the Board of Veterans' Appeals 
denying that there was CUE in an April 1982 RO rating 
decision which denied entitlement to special monthly pension 
benefits based on the need for regular aid and attendance is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2

